NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0010n.06
                                                                                  FILED
                                          No. 16-5633                        Jan 05, 2017
                                                                         DEBORAH S. HUNT, Clerk

                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                 )
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )   ON APPEAL FROM THE
                                                          )   UNITED STATES DISTRICT
JONATHAN L. LIGHT,                                        )   COURT FOR THE EASTERN
                                                          )   DISTRICT OF TENNESSEE
       Defendant-Appellant.                               )
                                                          )
                                                          )



BEFORE:        SUHRHEINRICH, SUTTON, and MCKEAGUE, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Defendant Jonathan Light appeals the district court’s

denial of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Because the

district court did not abuse its discretion, we AFFIRM.

                                                I.

       Defendant was convicted of conspiracy to distribute, and possession with intent to

distribute, oxycodone, in violation of 21 U.S.C. § 846. Based on stipulations made during his

guilty plea, Defendant was deemed responsible for 2,515 oxycodone pills, 30 milligrams each,

with a marijuana equivalent of 506 kilograms, resulting in a base offense level of 28. (PSR

¶¶ 12, 19).    Defendant’s offense level was reduced by three points for acceptance of

responsibility. This gave him a total offense level of 25. (PSR ¶¶ 26-28). Given that his

criminal history category was VI, the resulting guidelines range was 110 to 137 months’
No. 16-5633
United States v. Light

imprisonment. (PSR ¶¶ 46, 66). Prior to sentencing, the United States filed a motion for

downward departure due to Defendant’s substantial assistance. The district court granted it and

imposed a sentence of 84 months’ imprisonment, 24% below the guidelines range.

       In 2016, Defendant moved for a sentence reduction pursuant to 18 U.S.C. § 3582(c) and

Sentencing Guidelines Amendments 782 and 788.1 Under Amendment 782, Defendant’s drug

quantity resulted in a base offense level of 26. Thus, Defendant’s total offense level would be

23 and his new guideline range was 92 to 115 months’ imprisonment. Because Defendant had

received a downward departure pursuant to the government’s substantial assistance motion, he

was eligible for a comparable reduction below his amended guideline range. See U.S.S.G.

§ 1B1.10(b)(2)(A),(B). A 24% reduction below the bottom of his amended guidelines range

would mean a sentence of 70 months. The United States acknowledged that the court had the

discretion to reduce Defendant’s sentence, but noted that Defendant “ha[d] been sanctioned for

using drugs in June 2015 and possessing gambling paraphernalia in June 2014.”

       The district court denied the motion. The court found that Defendant was eligible for, but

not entitled to, a reduction under Amendment 782 given his post-sentencing conduct and his

history and characteristics. The court pointed out that Defendant was only twenty-five years old

at his original sentencing but had already amassed 17 criminal history points, which he

nonetheless disclaimed as “an overstated consequence of his drug addiction and lack of

discipline.” (citing Defendant’s Sentencing Memorandum, R. 301 p.2). The district court was

“disappointed to learn that” Defendant was “apparently not addressing either of those issues”

while in custody. While incarcerated, Defendant received “at least three disciplinary sanctions

for misconduct including use of suboxone as recently as June 2015.” Furthermore, he had taken
1
  Amendment 782, which became effective on November 1, 2014, lowered the sentencing guidelines for drug
offenses by two levels. Amendment 788 made Amendment 782 retroactive. See United States v. Lucas, 636 F.
App’x 296, 297-98 (6th Cir. 2016).

                                                  -2-
No. 16-5633
United States v. Light

only minimal vocational coursework; had refused to participate in a financial responsibility class;

was classified as “unqualified” for a residential treatment program; and was “expelled” from a

residential treatment program designed to facilitate institutional adjustment. Thus, the district

court emphasized that “[D]efendant’s conduct while incarcerated—paired with his history and

characteristics—reinforce[d] the need to promote respect for the law, adequately deter criminal

conduct, and protect the public from further crimes by this defendant.” (citing U.S.S.G. §1B1.10

cmt. n.1(B)(ii)).

       Defendant filed this timely appeal.

                                                II.

       The district court’s denial of Defendant’s § 3582 motion is reviewed for abuse of

discretion. United States v. McClain, 691 F.3d 774, 776 (6th Cir. 2012). A court abuses its

discretion when it relies on clearly erroneous facts, improperly applies the law, or uses an

erroneous legal standard. United States v. Washington, 584 F.3d 693, 695 (6th Cir. 2009).

       Section 3582(c)(2) allows a district court to reduce a defendant’s sentence if it was based

on a sentencing range that the Sentencing Commission subsequently lowers via a retroactive

amendment, like Amendment 782. See 18 U.S.C. § 3582(c)(2); see also 28 U.S.C. § 994(u);

U.S.S.G. § 1B1.10. The court must also consider whether and to what extent any authorized

reduction is warranted in the particular case, based on consideration of the 18 U.S.C. § 3553(a)

factors. § 3582(c)(2); Dillon v. United States, 560 U.S. 817, 826-27 (2010). Section 3582(c)(2)

does not entitle the defendant to a sentence reduction. United States v. Curry, 606 F.3d 323, 330

(6th Cir. 2010). Instead, it gives a district judge discretion to decide if one is warranted. See

§ 3582(c)(2) (stating that “the court may reduce the term of imprisonment, after considering the

factors set forth in section 3553(a)”) (emphasis added).


                                                -3-
No. 16-5633
United States v. Light

        Here, the parties agreed that Defendant could not receive less than 70 months’

imprisonment under Amendment 782. However, the district court refused to reduce Defendant’s

sentence below the 84 months already imposed. Defendant rightly does not argue that the

district court erred in examining post-sentencing conduct, because such conduct is relevant to the

determination of whether a defendant should receive a sentence reduction and to what extent.

See U.S.S.G. § 1B1.10 cmt. n.1(B)(iii); United States v. Jones, 407 F. App’x 22, 25 (6th Cir.

2011); United States v. Watkins, 625 F.3d 277, 281 (6th Cir. 2010). Rather, Defendant claims

the court abused its discretion because it relied on post-sentencing prison infractions that are not

in the record. Appellant’s Br. at 3. Defendant therefore claims that because the district court’s

findings lack an evidentiary basis in the case record, they are clearly erroneous. See United

States v. Mahaffey, 53 F.3d 128, 133 (6th Cir. 1995) (stating that a district court’s finding that

“lacks an evidentiary base in the record” is clearly erroneous). The United States concedes that

“[D]efendant’s official disciplinary record while incarcerated is not part of the publicly-available

court record.” Appellee’s Br. at 6.2

        Notably, Defendant, who was in the best position to know the facts, does not contend—or

even suggest—that what the district court and the United States said about his disciplinary record

or post-sentence conduct isn’t true.3 See United States v. Neal, 611 F.3d 399, 401 (7th Cir.

2010) (“Yet it was his history; who knew it better?”). Had that been the case, he could have

sought reconsideration on that ground. Cf. id. at 402 (holding that “[i]f the judge [was] mistaken


2
 In its response to Defendant’s § 3582(c) motion, the United States also represented that “[a]ccording to the Bureau
of Prisons, defendant has been sanctioned for using drugs in June 2015 and possessing gambling paraphernalia in
June 2014.” The United States added that it “ha[d] no other specific information to present in opposition to a
sentence reduction and thus defer[red] to the Court’s discretion” regarding any sentence reduction under
Amendment 782.
3
  Defendant also complains that while the United States cited two prior disciplinary sanctions, the district court
referenced three separate incidents. Again, Defendant does not claim that the infractions—whether two or three—
did not occur.

                                                        -4-
No. 16-5633
United States v. Light

about [the defendant’s] conduct in prison, reconsideration [would be] in order”); U.S.S.G. §

6A1.3 (stating that a defendant must be given an opportunity to dispute any factor relevant to the

sentencing determination that is reasonably in dispute). For this reason, Neal is distinguishable.

There, the defendant contended that the district court was “mistaken” about the defendant’s

prison disciplinary record, and the appeals court did not know where the district court got its

information and whether it was correct. Neal, 611 F.3d at 402 As a result, the Neal defendant

was not given a chance to dispute “contestable factual allegations that affect[ed] the sentence” or

to bring in “evidence of his own that would call into question the judge’s understanding of his

record or cast his intra-prison conduct in a better light.” Id.

       But Defendant does not allege that the district court was mistaken about his conduct in

prison. It is therefore difficult to perceive any abuse of discretion here. Cf. United States v.

Whitney, 505 F. App’x 105, 107 (3d Cir. 2012) (holding that the district court did not commit

plain error in denying the defendant’s motion for reduction of sentence because the defendant

was aware of the post-sentencing misconduct that served as the factual basis for the denial and

“did not, however, argue that he did not commit the conduct at issue”). Furthermore, although

Defendant does not otherwise complain that the district court’s explanation was inadequate, we

note that the court indicated that it had considered the § 3553(a) factors, and specifically

identified those it deemed relevant, along with public safety considerations. See, e.g., Jones, 407

F. App’x at 25-26 (affirming the district court’s decision where its order identified the relevant

§ 3553(a) factors); United States v. Archer, 362 F. App’x 491, 496 (6th Cir. 2010) (finding no

abuse of discretion where the court recognized that § 3582(c)(2) required it to consider the

§ 3553(a) factors and then listed several of the § 3553(a) factors that it “explicitly deemed

‘relevant’” to the § 3582(c) request).


                                                  -5-
No. 16-5633
United States v. Light

                                                   III.

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                             -6-